MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 30 2020, 9:12 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher M. Kunz                                      Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
                                                         Steven J. Hosler
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Farrah Dwyer,                                            September 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-703
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Stanley E. Kroh,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G03-2002-F1-5734



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020               Page 1 of 10
                                                 Case Summary
[1]   Farrah Dwyer (“Dwyer”) appeals the trial court’s denial of her motion to lower

      the amount of her bail bond. The only issue she raises on appeal is whether

      that denial was an abuse of the court’s discretion.


[2]   We affirm.



                                Facts and Procedural History
[3]   On February 10, 2020, the State charged Dwyer with one count of neglect of a

      dependent resulting in death, as a Level 1 felony.1 The information and

      probable cause affidavits alleged that, on May 18, 2019, Dwyer drove her SUV

      with her infant child in the third row of the vehicle to 1023 North Ewing Street.

      Dwyer’s child remained in the car while Dwyer spent several hours in 1023

      North Ewing Street. Dwyer then went to pick up a friend and drove him to an

      Auto Zone at 3863 East Washington Street. Upon arriving, Dwyer checked on

      her child in the third row of the vehicle and found the child unresponsive. The

      child was transported to Riley Hospital where she was pronounced deceased

      and recorded as having a temperature of 105 degrees.


[4]   The State did not charge Dwyer until February 10, 2020, at which time a

      warrant was issued for Dwyer’s arrest and bail bond was set at $100,000 surety.




      1
          Ind. Code § 35-46-1-4(a)(1), (b)(3).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 2 of 10
      On February 14, Dwyer was arrested and appeared at an initial hearing. Dwyer

      testified that she earned only $540.002 per week from employment and could

      not afford to pay the $100,000 bond. Dwyer was appointed counsel and

      subsequently requested that the court issue an order reducing her bail bond or

      setting the matter for a hearing.


[5]   On March 6, 2020, the trial court held a hearing on Dwyer’s motion to reduce

      the bail bond. At the hearing, Dwyer testified that she is thirty-one years old

      and has four children, three of whom live with their father; the fourth child was

      placed with the Indiana Department of Child Services (“DCS”). Dwyer was

      enrolled in a four-month treatment program for drug abuse at Seeds of Hope in

      Marion County before leaving the program to move in with her sister in Marion

      County two weeks prior to her arrest. Through her involvement with DCS,

      Dwyer regularly submitted to drug screens which were all negative in the three

      months prior to her arrest.


[6]   Dwyer testified that, on February 14, 2020, she went to the Marion County

      City-County Building for a meeting with a detective. It was Dwyer’s

      understanding that she was meeting the detective to “close the case” relating to

      her child’s death, although she had thought it had already been closed. Tr. at

      12. As she was exiting her vehicle to meet with the detective, Dwyer was

      speaking to the detective on her cell phone and asked him whether there was a




      2
        The parties agree that the reference in the transcript to “$5.40 a week” is a mistake and that Dwyer actually
      testified that she made $540.00 per week. Tr. at 4.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020                 Page 3 of 10
      warrant for her arrest. The detective informed Dwyer that there was such a

      warrant. Dwyer proceeded to meet with the detective and was arrested.


[7]   The record in Dwyer’s case includes a February 10, 2020, printout from the

      Indiana Criminal Crossmatch system showing that Dwyer has prior convictions

      for public intoxication, as a Class B misdemeanor, and operating a motor

      vehicle without ever receiving a license, as a Class C misdemeanor. Dwyer had

      three separate instances of failing to appear for court dates during the public

      intoxication case. She also had three other criminal cases in which the charges

      were dismissed; in two of those cases, Dwyer failed to appear for court dates.


[8]   The trial court denied Dwyer’s motion to reduce her bail bond. In doing so, the

      trial court stated:


              [R]eviewing the file and considering our local rule about bail, our
              starting point for a Level 1 felony is $50,000 surety. Due to the
              nature of the allegations, the Court believes -- finds today, after
              considering the evidence and argument that the bail set by the
              presiding judge is the appropriate bail in this case, so the Court
              finds the bail should remain at $100,000 surety.


      Tr. at 15.


[9]   The Marion County Superior Court Bail Schedule sets the presumptive bail

      bond amount for “major” felonies. https://citybase-cms-

      prod.s3.amazonaws.com/9cc53daf53d245b8ba2cca88b3e54d2c.pdf

      [https://perma.cc/54SG-966H]. The schedule provides that bail for a Level 1

      felony is $50,000 surety. Id. The schedule further provides that bail amounts


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 4 of 10
       “shall” be enhanced by double in certain enumerated circumstances, including

       where “[t]he crime alleged involves … serious bodily injury[,]” or where “[t]he

       defendant has two or more failures to appear.” Id.


[10]   Dwyer now appeals.



                                  Discussion and Decision
[11]   Dwyer challenges the trial court’s denial of her request to lower the amount of

       her bail bond. The Indiana Constitution prohibits excessive bail. Ind. Const.

       art. 1, § 16. Otherwise, the amount of a bail bond is within the sound discretion

       of the trial court. E.g., Sneed v. State, 946 N.E.2d 1255, 1257 (Ind. Ct. App.

       2011) (citing Perry v. State, 541 N.E.2d 913, 919 (Ind. 1989)). An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before it. Id. On appeal, we will not

       “reweigh the evidence, and we consider any conflicting evidence in favor of the

       trial court’s ruling.” Reeves v. State, 923 N.E.2d 418, 420 (Ind. Ct. App. 2010),

       trans. denied. “The amount of bail is to be determined by consideration of the

       circumstances of each case and is to be set only in an amount necessary to

       assure the presence of the accused at an appropriate time and his submission to

       the authority of th[e] court.” Id. (quotation and citation omitted).


[12]   Under Indiana Code section 35-33-8-5(a), a defendant may be granted an

       alteration or revocation of bail upon a showing of “good cause.” To make such

       a showing, the defendant must present the trial court with “additional evidence


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 5 of 10
of substantial mitigating factors, based on the factors set forth in section [35-33-

8-]4(b) …, which reasonably suggests that the defendant recognizes the court’s

authority to bring the defendant to trial.” I.C. § 35-33-8-5(a), (c). In setting the

amount of a bail bond, the trial court must


        take into account all facts relevant to the risk of nonappearance,
        including:


        (1) the length and character of the defendant’s residence in the
        community;


        (2) the defendant’s employment status and history and the
        defendant’s ability to give bail;


        (3) the defendant’s family ties and relationships;


        (4) the defendant’s character, reputation, habits, and mental
        condition;


        (5) the defendant’s criminal or juvenile record, insofar as it
        demonstrates instability and a disdain for the court’s authority to
        bring the defendant to trial;


        (6) the defendant’s previous record in not responding to court
        appearances when required or with respect to flight to avoid
        criminal prosecution;


        (7) the nature and gravity of the offense and the potential penalty
        faced, insofar as these factors are relevant to the risk of
        nonappearance;




Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 6 of 10
               (8) the source of funds or property to be used to post bail or to
               pay a premium, insofar as it affects the risk of nonappearance;


               (9) that the defendant is a foreign national who is unlawfully
               present in the United States under federal immigration law; and


               (10) any other factors, including any evidence of instability and a
               disdain for authority, which might indicate that the defendant
               might not recognize and adhere to the authority of the court to
               bring the defendant to trial.


       I.C. § 35-33-8-4(b). In addition to those factors, a court may consider a local

       bail schedule which “can be presumed to set a reasonable amount to assure the

       presence in court of the accused.” Mott v. State, 490 N.E.2d 1125, 1127 (Ind.

       Ct. App. 1986) (citing Hobbs v. Lindsey, 240 Ind. 74, 162 N.E.2d 85 (1959)).

       That is, bond set pursuant to a local bail bond schedule is presumptively not

       excessive, id., although such a presumption may be rebutted by a defendant’s

       showing that the bail is excessive under an analysis of the relevant statutory

       factors, see Samm v. State, 893 N.E.2d 761, 766 (Ind. Ct. App. 2008).


[13]   Here, the trial court considered the Marion County Bail Schedule as the

       presumptively appropriate bail amount when it noted that bail for a Level 1

       felony is typically $50,000. https://citybase-cms-

       prod.s3.amazonaws.com/9cc53daf53d245b8ba2cca88b3e54d2c.pdf

       [https://perma.cc/54SG-966H]. The court followed the bail schedule further

       by taking into consideration that the nature of Dwyer’s alleged offense involved

       serious bodily injury (i.e., death), thus making it appropriate under the bail


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 7 of 10
       schedule to double the starting amount of bail. Id. In addition, the trial court

       was aware of Dwyer’s history of failing to appear for court five times in the

       past, which is another basis to double the amount of bail under the bail

       schedule. Id. Thus, Dwyer’s $100,000 bail bond is presumptively appropriate.


[14]   Dwyer failed to provide evidence of relevant statutory factors rebutting that

       presumption. Dwyer’s multiple past failures to appear for court are strong

       evidence that she has disdain for authority and might not recognize and adhere

       to the authority of the court to bring her to trial. I.C. § 35-33-8-4(b)(6).

       Furthermore, the nature and gravity of the alleged offense are severe, and the

       potential penalty faced is a lengthy prison sentence, which increases the risk of

       failure to appear before the court.3 See Sneed, 946 N.E.2d. at 1258-59.


[15]   While Dwyer testified that she did not make enough money from her

       employment at the time of her arrest to pay her bond, the inability to procure

       the amount necessary to make bond does not in and of itself render the amount

       excessive. Mott, 490 N.E.2d at 1128. In addition, Dwyer’s testimony that she

       had lived in Marion County for at least four and a half months prior to her

       arrest does not show lengthy residence in the community, as Dwyer suggests.

       And, while Dwyer does have family—including four children who do not live




       3
         Yeager v. State, 148 N.E.3d 1025, 1030 (Ind. Ct. App. 2020), trans. pending, is not to the contrary as the
       parties appear to believe. Yeager did not make the blanket statement that “the charges a defendant faces do[]
       not indicate that the defendant presents a risk of flight,” as the State claims and contends conflicts with
       precedent. Appellee’s Br. at 12. Rather, in Yeager this court held that Yeager’s charges and potentially
       lengthy sentence—which were the only statutory factor weighing against him—did not alone “mean that
       Yeager present[ed] a risk of not appearing.” 148 N.E.3d at 1028.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020                 Page 8 of 10
       with her—in Marion County, that fact does not, as a matter of law, outweigh the

       other relevant statutory factors. See Reeves, 923 N.E.2d at 420 (noting we will

       not reweigh the evidence on appeal, and we consider any conflicting evidence

       in favor of the trial court’s ruling). Moreover, the fact that Dwyer agreed to

       meet with the detective does not necessarily show a willingness to cooperate

       with authority, as Dwyer claims; her own testimony establishes that she met

       with the detective only because she thought it was necessary to close the case

       regarding her child’s death. The bail amount was not excessive under the

       applicable statutory factors.


[16]   Dwyer asserts that the trial court erroneously failed to consider all relevant

       statutory factors because it did not state which factors it relied upon. However,

       the court was silent regarding its reasons for the amount of bail other than to

       note that it aligned with the local bail schedule; i.e., $50,000 was the “starting

       point for a Level 1 felony,” and the “nature of the allegations” (i.e., neglect of a

       dependent resulting in death) made double that amount the “appropriate bail.”

       Tr. at 15. As this court noted in Sneed v. State, there is nothing in the bail

       statutes that requires a court to state its reasons for the amount of bail. 946
N.E.2d at 1259 (“Indiana Code sections 35-33-8-4 and 35-33-8-5 require the

       trial court to consider the relevant factors but do not by their terms require the

       trial court to explain its reasoning for setting or failing to reduce bail.”). And,

       as in Sneed, we do not take the court’s silence as to the statutory factors to mean

       the court ignored the relevant circumstances; rather, we presume the trial court

       knew and followed the law. Id. Moreover, “a statement of the trial court’s


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 9 of 10
       reasons for not reducing bail has less importance” where, as here, “the bail

       initially set is not prima facie excessive.” Id.



                                               Conclusion
[17]   Dwyer’s bail bond amount, which is in accord with the local bail schedule and

       is supported by evidence of statutory factors contained in Indiana Code Section

       35-33-8-4(b), was not excessive. The trial court did not abuse its discretion

       when it denied Dwyer’s request to lower the amount of her bail bond.


[18]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-703 | September 30, 2020   Page 10 of 10